DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species wherein:
 the substrate is a medical implant, and 
the polymer attached to or associated with the substrate is 2-methyl-2-oxazine homopolymer, 
in the reply filed on 8/5/2022 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (copolymer), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retamero De La Rosa et al (WO 2017/182610).
As to claims 1 and 2, Retamero De La Rosa discloses polyoxazines (p 2, lines 26-27) which can be homopolymers (p 3, line 9). Retamero De La Rosa teaches forming a polyoxazine polymer from an oxazine monomer according to formula IV (p 3), wherein R1 can be alkyl (p 4, line 24), where alkyl is understood to mean groups comprising 1 to 6 carbon atoms, such as methyl (p 7, lines 20-26). See also formula I on p 10, wherein if m is 3, the monomer is an oxazine and the resulting polymer is polyoxazine (p 10, lines 14-15). Retamero De La Rosa teaches that R1 in formula (I) can be C1-4 alkyl (p 10, lines 9-10). See also p 11, lines 4-10 and p 12, lines 14-24. 
Retamero De La Rosa teaches that the polymerization provides a range of polymers which possess tuneable useful physical and mechanical properties, and that polymers are of high interest in engineering and biomedical fields (p 1, lines 10-19). Considering Retamero De La Rosa’s disclosure, the person having ordinary skill in the art would have been motivated to form a polyoxazine homopolymer (i.e., a homopolymer according to formula II on p 11 wherein “m” is 3), as disclosed by Retamero De La Rosa, by polymerizing any oxazine monomer according to Retamero De La Rosa’s formula IV (p 12), in order to provide a polymer having appropriate physical and mechanical properties according to the intended application. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a polyoxazine homopolymer (i.e., a homopolymer according to formula II on p 11 wherein “m” is 3), as disclosed by Retamero De La Rosa, by polymerizing any oxazine monomer according to Retamero De La Rosa’s formula IV (p 12), including an oxazine monomer according to formula IV wherein R1 is C1 alkyl, thereby arriving at a poly(2-methyl-2-oxazine) homopolymer (i.e., the presently elected species).
As to the recited substrate, Retamero De La Rosa discloses that the polymers find applications in many fields (p 18, lines 24-25), including as coatings (p 18, line 26). It would have been obvious to the person having ordinary skill in the art, therefore, to have coated a material with any polymer suggested by Retamero De La Rosa in order to form a coating, as disclosed by Retamero De La Rosa, thereby arriving at a material (substrate) having attached thereto or associated therewith a poly(2-methyl-2-oxazine), as presently recited.
As to claim 8, Retamero De La Rosa suggests a substrate coated with poly(2-methyl-2-oxazine) according to instant claim 1, as set forth above. Retamero De La Rosa discloses that the polymers find applications in many fields (p 18, lines 24-25), including as a biomaterial (p 19, lines 3-5). As an example of a suitable biomedical application for polyoxazolines, Retamero De La Rosa teaches non-fouling coatings for medical devices and implants (p 19, lines 10-13). Considering Retamero De La Rosa’s teaching that the disclosed cyclic imino ether polymers possess properties of interest for biomedical fields, as well as Retamero De La Rosa’s disclosure of non-fouling coatings of medical implants as a biomedical application, there is reasonable basis to conclude that one of ordinary skill in the art would have been capable of coating a medical implant with any cyclic imino ether polymer suggested by Retamero De La Rosa, and, that doing so would prevent fouling of the medical implant. It would have been obvious to the person having ordinary skill in the art, therefore, to have applied a coating of any cyclic imino ether polymer suggested by Retamero De La Rosa, including poly(2-methyl-2-oxazine), on a medical implant (the elected species of substrate) in order to provide a medical implant with a non-fouling coating.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retamero De La Rosa et al (WO 2017/182610) in view of Rodrigues (US 2003/0158076).
As to claim 7, Retamero De La Rosa discloses polyoxazines (p 2, lines 26-27) which can be homopolymers (p 3, line 9). Retamero De La Rosa teaches forming polyoxazine polymer from an oxazine monomer according to formula IV (p 3), wherein R1 can be alkyl (p 4, line 24), where alkyl is understood to mean groups comprising 1 to 6 carbon atoms, such as methyl (p 7, lines 20-26). See also formula I on p 10, wherein if m is 3, the monomer is an oxazine and the resulting polymer is polyoxazine (p 10, lines 14-15). Retamero De La Rosa teaches that R1 in formula (I) can be C1-4 alkyl (p 10, lines 9-10). See also p 11, lines 4-10 and p 12, lines 14-24.   
Retamero De La Rosa teaches that the polymerization provides a range of polymers which possess tuneable useful physical and mechanical properties, and that polymers are of high interest in engineering and biomedical fields (p 1, lines 10-19). Considering Retamero De La Rosa’s disclosure, the person having ordinary skill in the art would have been motivated to form a polyoxazine homopolymer (i.e., a homopolymer according to formula II on p 11 wherein “m” is 3), as disclosed by Retamero De La Rosa, by polymerizing any oxazine monomer according to Retamero De La Rosa’s formula IV (p 12), in order to provide a polymer having appropriate physical and mechanical properties according to the intended application. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a polyoxazine homopolymer (i.e., a homopolymer according to formula II on p 11 wherein “m” is 3), as disclosed by Retamero De La Rosa, by polymerizing any oxazine monomer according to Retamero De La Rosa’s formula IV (p 12), including an oxazine monomer according to formula IV wherein R1 is C1 alkyl, thereby arriving at a poly(2-methyl-2-oxazine) homopolymer (i.e., the presently elected species).
As to the recited substrate, Retamero De La Rosa discloses that the polymers find applications in many fields (p 18, lines 24-25), including as coatings (p 18, line 26). However, Retamero De La Rosa fails to teach a specific type of material (i.e., substrate) to be coated with the polymer.
Rodrigues discloses an amide polymer useful in protecting the surface of many different substrates [0007-8], and teaches that any polymerizable amide-functional monomer not having an amine linkage in the side chain may be used to form the amide polymer [0009]. See also [0054-55]. Rodrigues teaches that substrates that may be protected by the amide polymer include plastics (corresponding to polymeric support as recited in claim 7), metal and glass [0017].
Considering Retamero De La Rosa’s disclosure to utilize the polymers in coating applications, and considering Rodrigues’ disclosure that a wide variety of amide polymers, including polymers having disubstituted amides in the backbone [0055], are useful for protecting the surface of a variety of types of substrates, including polymeric, metal and glass substrates, the person having ordinary skill in the art would have been motivated to form a coating of poly(2-methyl-2-oxazine), as suggested by Retamero De La Rosa, on any of the types of substrates disclosed by Rodrigues, in order to protect a surface of the substrate. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed a coating of Retamero De La Rosa’s poly(2-methyl-2-oxazine) on a polymeric, metal or glass substrate, as disclosed by Rodrigues, thereby arriving at the presently claimed subject matter. 
As to claim 8, modified Retamero De La Rosa suggests a coated substrate according to claim 7, as set forth above. Retamero De La Rosa further discloses that the polymers find applications in many fields (p 18, lines 24-25), including as a biomaterial (p 19, lines 3-5). As an example of a suitable biomedical application for polyoxazolines, Retamero De La Rosa teaches non-fouling coatings for medical devices and implants (p 19, lines 10-13). Considering Retamero De La Rosa’s teaching that the disclosed cyclic imino ether polymers possess properties of interest for biomedical fields, as well as Retamero De La Rosa’s disclosure of non-fouling coatings of medical implants as a biomedical application, there is reasonable basis to conclude that one of ordinary skill in the art would have been capable of coating a medical implant with any cyclic imino ether polymer suggested by Retamero De La Rosa, and, that doing so would prevent fouling of the medical implant. It would have been obvious to the person having ordinary skill in the art, therefore, to have applied a coating of any cyclic imino ether polymer suggested by Retamero De La Rosa, including poly(2-methyl-2-oxazine), on a medical implant (the elected species of substrate, recited in claim 8) in order to protect the surface of the medical implant with a non-fouling coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766